Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 15/993,423 filed on 05/30/2018. 

Response to Amendments
This is in response to the amendments filed on 10/28/2020. Independent claims 1 and 11 have been amended. Claims 1-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record IONESCU; Ion-Alexandru et al., Pub. No.: US 2018/0052720 A1, OLARIG; Sompong Paul et al., Pub. No.: US 2020/0193023 A1 and ANDERSON; Blake Harrell et al., Pub. No.: US 2013/0326625 A1 individually or in combination do not disclose the invention as filed. 
IONESCU discloses a technique of detecting a malware process’s request for a target file operation and after detection of malware, taking remediation actions. OLARIG discloses a technique to run malware detection tool directly on write buffer. ANDERSON discloses a technique to search a blacklist and a whitelist to identify a not trusted or trusted source.


What is missing from the prior art is identifying an encrypted file in write buffer and after identification of the encrypted file in write buffer identifying the process responsible for the detected file operation request in write buffer.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1 and 11, and thereby claims 1 and 11 are considered allowable. The dependent claims which further limit claims 1 and 11 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Following prior art has been considered but is not applied: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491